Citation Nr: 1442098	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-44 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for hypogonadism as due to polychlorinated biphenyl (PCB) exposure.  

4.  Entitlement to service connection for hypogonadism as secondary to service-connected residuals of a thyroidectomy.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1977 and from October 1981 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2012, the Board remanded the issues on appeal for additional development.  As the development was not completed, the Board remanded the issues again in July 2013 to comply with the Board's remand directives.  The case has now been returned to the Board for appellate review.  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In an April 2014 independent medical examiner's opinion, the theory of entitlement to service connection for hypogonadism as secondary to the Veteran's service-connected thyroidectomy was raised.  Therefore, the issues are as phrased above. See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).  The Board may bifurcate and separately develop and adjudicate independent theories of entitlement, such as in this situation.  See, e.g., Tyrues v. Shinseki, 23 Vet. App. 166 (2009), rev'd on other grounds, 132 S.Ct. 75 (2009).  Further, "[b]ifurcation of a claim generally is within the Secretary's discretion."  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).

The issue of entitlement to service connection for hypogonadism as secondary to service-connected residuals of a thyroidectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence does not demonstrate that the Veteran has a right knee disability that is etiologically related to any disease, injury, or event during active duty service; or that his arthritis manifested to a compensable degree within one year of active duty service.  

2.  The probative evidence does not demonstrate that the Veteran has a left knee disability that is etiologically related to any disease, injury, or event during active duty service; or that his arthritis manifested to a compensable degree within one year of active duty service.  

3.  The probative evidence does not demonstrate that the Veteran's hypogonadism is etiologically related to any disease, injury, or event during active duty service, to include any PCB exposure.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for entitlement to service connection for hypogonadism as due to PCB exposure have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  

The Board finds that the notice requirements have been satisfied.  In December 2008, January 2009 and April 2009 letters, the Veteran was informed, prior to the rating decision, of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, 19 Vet. App. at 473.  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post-service VA and private treatment records and lay statements are in the file.  

The Veteran was afforded several VA examinations and supplemental opinions which address his contentions.  In addition, the RO sought an independent medical opinion to satisfy the directives of the July 2013 remand.  The Board finds that, collectively, the June 2012 VA examination, the September 2013 and April 2014 addenda VA opinions, and the July 2014 Independent Medical Opinion (IMO) are adequate to resolve the contended issues.  The examinations and opinions were predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 3.159(c)(4) (2013).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  

Lastly, as directed, the RO properly attempted to obtain additional medical records and he underwent adequate VA examinations for his claimed disabilities.  the Board is satisfied that there was substantial compliance with its May 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


II.  Service Connection

A. Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  
	
In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2013).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 ); 38 C.F.R. §§ 3.307, 3.309 (2013).  Hypogonadism is not a chronic disease listed among the chronic diseases entitled to presumptive service connection.  

B. Right Knee and Left Knee Disabilities

The Veteran contends that his current right and left knee disabilities are a result of his active duty service.  Specifically, he asserts that he had two motor vehicle accidents during his first period of service, where his knees were injured.  He also asserts that as part of his training and to maintain his physical fitness in-service, he was constantly running; when he trained to become a pilot, he had to perform numerous parachute jumps.  He contends that although he did not seek treatment for his knee problems, he has had persistent bilateral knee pain, which fluctuated in severity, throughout his service and continuing since his discharge.  

The Veteran's service treatment records corroborate his accounts of the two in-service motor vehicle accidents.  A November 1973 treatment record reflects that the Veteran was in an auto accident and his head, neck, back and knees were hurt.  The record notes that the Veteran was evaluated and no pathology was found.  The diagnosis was post-concussion syndrome.  A January 1976 treatment record reflects that the Veteran sought treatment for pain following an incident two weeks earlier, where his left leg and foot were caught between two cars.  His range of motion was normal.  The record noted that no treatment was necessary.  The diagnosis was a contusion of the left calf area.  A January 1976 treatment record from a few days' later documents that the Veteran sought treatment for a sore left leg after reinjuring it again the day before.  The service treatment records do not reflect treatment for any knee-related problems.  

At the Veteran's May 1977 separation examination from his first period of active service, the examiner noted that the Veteran had reported "foot trouble" on his medical history.  The examiner explained that the reference to "foot trouble" was related to "painful legs and bilateral feet, since 1977, no treatment required."  No complaints or diagnoses for any knee problems were noted.  

During his second period of active service, the Veteran's service treatment records, including six physical examinations, document no complaints, treatment or diagnoses for any knee problems.  An August 1981 treatment record reflects treatment for a pulled left thigh muscle following a run the day before.  He was diagnosed with muscle strain.  A December 1982 treatment record reflects a complaint for numbness in his left thigh after hard running.  He was diagnosed with an injury to the lateral femoral anterior nerve.  

The Veteran said that due to other unrelated medical problems he had remained sedentary for several years.  He continued to experience bilateral knee pain, but the pain was constant and dull.  See June 2008 private treatment record.  

An April 2004 private treatment record reflects that the Veteran reported a two-week history of right knee pain, swelling and stiffness after walking.  Noting his current symptoms were worse, the Veteran said he had similar symptoms intermittently over the past several years.  An x-ray revealed no significant degenerative changes.  He was diagnosed with right knee effusion. 

A July 2004 private treatment record reflects that the Veteran complained of bilateral knee pain, which had increased on his right knee with associated stiffness and soreness.  An MRI of his right knee revealed a big medial meniscus tear.  X-rays showed some mild degenerative change.  That same month, the Veteran underwent right knee arthroscopy to repair his medial meniscus tear.  See July 2004 operative report.

For two years, the Veteran did not report any significant knee problems.  Subsequently, a May 2006 private treatment record documents that the Veteran's MRI of the right knee showed a large knee joint effusion, degenerative changes and an extensive tear of the medial meniscus.  The Veteran underwent another right knee arthroscopy.  See June 2006 operative report.  The Veteran continued to complain of right knee problems and an August 2007 private treatment record reflects that the Veteran's MRI showed an extension of his previous meniscus tear and degenerative disease.  He underwent his third right knee arthroscopy in April 2008.  See April 2008 operative report.  

A June 2008 private treatment record reflects that the Veteran's private treating physician interviewed the Veteran regarding the history of his bilateral knee symptoms, including his reports of injuries to his knees, while he was on active duty.  The Veteran said he also provided his private treating physician with his service treatment records to review.  See November 2009 statement.  The private treating physician did not cite to specific treatment records.  The record documents the Veteran's reported history of continuous bilateral knee pain upon his discharge and his post-service treatment since 2004, including his three surgeries on his right knee.  The private treating physician performed an objective examination of the Veteran's bilateral knee and reviewed the findings of a recent MRI scan of the left knee which showed evidence of a medial meniscus tear.  Based on the Veteran's reported history, the private treating physician opined that the Veteran's bilateral knee disabilities could "reasonably be considered to be related to his service."  

A July 2010 private treatment record documents that the Veteran underwent a left knee arthroscopy in May 2009.  He continued to complain of bilateral knee pain, which was worse in the left knee.  A May 2011 private treatment record discussed x-rays of his left knee which revealed advanced medial compartment arthrosis.  He was diagnosed with left knee advanced medial compartment osteoarthrosis refractory to conservative treatment.  In June 2011, the Veteran underwent a left knee unicompartmental knee arthroplasty.  See June 2011 treatment record.  

A June 2012 VA examination report reflects that the Veteran's service treatment records were unavailable, but the examiner stated that an opinion would be provided upon receipt of the claims file.  The VA examiner noted the Veteran's report of his motor vehicle accidents in 1973 and 1976.  The Veteran underwent a complete orthopedic examination of both knees, including range of motion testing.  The VA examiner diagnosed the Veteran with bilateral knee degenerative joint disease.  

Upon receipt and review of the Veteran's electronic claims file, including the Veteran's service treatment records, the June 2012 VA examiner provided an opinion as to the etiology of the Veteran's bilateral knee disabilities.  In a September 2013 opinion, the June 2012 VA examiner found that the evidence in the Veteran's service treatment records did not indicate or link his bilateral knee degenerative joint disease to his active service.  The VA examiner stated that he had considered the Veteran's accounts of bilateral knee complaints following his two motor vehicle accidents s in service and found that these accidents would not cause degenerative joint disease of the knees.  Based on a finding that degenerative joint disease is the result of the aging process, the VA examiner opined that the Veteran's bilateral knee disabilities were less likely as not related to his military service.  

The June 2012 VA examiner provided another opinion in April 2014.  The VA examiner discussed the April 2008 positive nexus opinion provided by the Veteran's private treating physician.  The VA examiner noted January 1976 and December 1982 service treatment records that reflects leg and thigh complaints, but found no knee complaints.  As the Veteran's service treatment records reflected no complaints related to either knee, the VA examiner found that there was no evidence in the records to link the Veteran's current bilateral knee disabilities to his military service. 

In July 2014, an independent medical opinion was obtained to reconcile the conflicting evidence for the Veteran's bilateral knee disabilities.  The independent medical examiner (IME) reviewed the Veteran's electronic claims file, including his medical records, and current medical literature.  The IME stated that he accepted as credible that the Veteran was in two MVAs while in service.  The IME provided a detailed review of the Veteran's service treatment records and found that throughout the Veteran's military service, he made numerous visits for treatment of various medical problems, including nasal congestion, upper respiratory infections, intermittent stomach and back aches, shoulder strain, skin problems, headaches, idiopathic leg edema, vision problems, and allergies.  The IME found it unlikely that these records, including his annual examinations and separation documentation, would not have noted any right or left knee problems.  The IME concluded that the Veteran's knee injuries were acute, self-limiting, transient, and did not appear to warrant treatment.  

Further, the IME noted that while on active duty in January 1976, he caught his left leg and foot between two cars and did not seek medical treatment for this injury for two weeks.  Clinical findings noted normal healing of abrasions of the left lower leg and no clinical evidence of structural, physical, or mechanical problems with the left foot.  The medical provider found that no treatment was necessary for a contusion of the left calf.  As a result, the IME found that it was less likely as not that the injury contributed to the claimed knee disability because medical evidence does not support an anatomical or functional relationship to contusions sustained on a lower extremity and a knee condition.  

In addition, the IME, citing 2004 and 2011 private treatment records, discussed the Veteran's post-service treatment for his diagnosed right knee and left knee disabilities which began many years after his separation from service.  The IME opined that it was less likely than not that the Veteran's alleged and undocumented knee disabilities during military service were related to and/or aggravated his current right and left knee disabilities.  Rather, the IME found that it was as least as likely as not that the Veteran's current right and left knee disabilities were consistent with partial degeneration of the medial compartments and thus consistent with a normal aging process rather than a systemic or traumatic history for disease.  

Based on a careful review of the evidence, the Board finds that the preponderance of the competent and credible evidence weighs against the Veteran's claims for service connection for a right knee disability and a left knee disability.  

The Board observes that the record includes conflicting medical opinions from the Veteran's private treating physician and the July 2014 IME as to whether the Veteran's right and left knee disabilities are etiologically related to his active duty service.  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

The Board finds that the private treating physician's June 2008 opinion is less probative as to the likely etiology of the Veteran's right and left knee disabilities.  The June 2008 opinion that the Veteran's bilateral knee disabilities could be reasonably considered related to his military service, relied on the Veteran's history of his bilateral knee complaints and medical treatment.  Although the Veteran indicated that he had provided the private treating physician with copies of his service treatment records to review, the opinion does not include citation to any specific service treatment or any other indication that he had reviewed them.  Moreover, the private treating physician's recitation of the Veteran's in-service injuries are not consistent with the service treatment records, which include no specific report of knee injuries.  As the evidence does not show that the private treating physician either reviewed the Veteran's service treatment records, or was provided with information consistent with such records, in which to form an adequate opinion, the Board finds that the June 2008 nexus opinion is less probative.    

In contrast, the July 2014 IME opinion includes citation to specific in-service and post-service treatment records and analysis of such records to support his opinion.  Indeed, the IME detailed the Veteran's service treatment records, discussing the Veteran's treatment for a variety of medical problems and his annual examinations throughout his period of active duty service.  Based on the Veteran's regular examination during service, the IME concluded that any right or left knee problem would have been recorded.  Furthermore, the IME addressed the Veteran's post-service treatment records, which did not show any treatment for knee problems until many years after service, and found that those records supported the opinion that the Veteran's right and left knee disabilities were consistent with the normal aging process.  The Board finds that the July 2014 IME reviewed the Veteran's medical records and provided a well-reasoned rationale for his opinion, therefore, the IME's opinion is more probative as to the etiology of the Veteran's right and left knee disabilities.  

The Board observes that the evidence does not reflect a diagnosis for degenerative joint disease for his right knee or left knee within one year of his discharge.  Rather, the earliest documented report of degenerative changes for either knee was in 2004, approximately 16 years after his separation from service.  Therefore, the Board concludes that the evidence does not support a finding that the Veteran is entitled to service connection on a presumptive basis.  See 38 C. F. R. § 3.307(a) (2013).  

The Board acknowledges that the Veteran is competent to report the nature and history of his right and left knee symptoms and his assertions that his current right and left disabilities are related to his period of active duty service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Id.; see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  In this case, the Veteran's lay testimony is not competent to relate his current bilateral knee degenerative joint disease to his reported in-service injuries as such a determination cannot be determined by mere observation alone.  Arthritis is an internal process.  The evidence does not show that the Veteran has expertise in medical matters that would allow him to relate his current bilateral knee disabilities to his experiences in service instead of other factors such as aging, therefore, the Board finds  that the Veteran's lay testimony is not competent to address causation.  

In sum, the Board finds that the Veteran's degenerative joint disease of his right and left knee did not have their onset during active duty service, did not manifest within one year of service, and are not otherwise etiologically related to a disease, injury, or event during service.  Therefore, as the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and service connection for his right knee and left knee disabilities must be denied.  See 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Hypogonadism

The Veteran contends that while working in the U.S. Air Force as a radar repair specialist, he was required to clean out the insulating oil used in the high voltage transformers.  He said the oil contained PCBs and his exposure to this substance caused him to develop hypogonadism.  

In statements submitted by the Veteran and fellow serviceman, they wrote that in 1976, a major oil spill occurred.  The Veteran participated in the clean-up using rags, mops and buckets without protective gear.  For months later, oil continued to leak out from underneath the floor and equipment.  See December 2003, November 2006, and December 2006 statements.  

Service treatment records do not reflect any complaints, treatment or diagnosis of symptoms related to hypogonadism.  His May 1977 separation examination and the six periodic examinations during his second period of service noted no genitourinary problems.  See August 1980, July 1981, May 1983,  April l984, July 1985, and February 1987 examinations.

The record shows scarce evidence of the Veteran's treatment and diagnosis for hypogonadism.  The earliest available record for the Veteran's hypogonadism is in an October 2008 statement from the Veteran's private treatment physician, Dr. Mair.  Dr. Mair stated that the Veteran's testosterone levels have remained low despite usual replacement therapy.  Dr. Mair also opined that the "hypogonadism...appear[ed] related to his previous PCB exposure."  No further explanation for this opinion was provided.  

At a June 2012 VA examination, the VA examiner stated that the Veteran had a diagnosis for testicular hypogonadism.  The VA examiner also noted that "all testosterone levels at the DVAH have been normal range," the Veteran was on medication and 10 years earlier, the Veteran had donated his right kidney to his son.  Upon performing the appropriate tests, the VA examiner noted that the Veteran's examination results were normal.  After reviewing the Veteran's claims file, which was unavailable at the time of the examination, the VA examiner opined that although the internet evidence that the Veteran submitted showed that infertility or hypogonadism was related to PCBs, there was no medical evidence that the Veteran's disability was related to his military service.  See June 2012 VA opinion.  

In September 2013, the June 2012 VA examiner provided a further rationale for his opinion.  The VA examiner explained that the Veteran had primary hypogonadism.  The VA examiner attributed it to several possible causes, including Kleinfelter syndrome, mumps orchitis, hemochromatosis, cancer treatment, and undescended testicles, and discounted each of them based on the lack of evidence that the Veteran had the conditions.  The VA examiner found that the main reason for the disability was either hereditary, an injury to the testicles, or an infection later in life.  The VA examiner did note that he did not know whether the Veteran had injured his testicles.  Continuing his prior conclusion, the VA examiner reiterated that the evidence did not support a link between hypogonadism and PCB exposure, therefore, it was less likely as not that the Veteran's hypogonadism was related to any such exposure.  

In July 2014, an independent medical opinion was obtained to reconcile the conflicting evidence for the Veteran's hypogonadism.  The IME reviewed the Veteran's electronic claims file, including his medical records, and current medical literature.  The IME noted the Veteran's reported exposure to PCBs during the 1976 oil spill and the lack of medical evidence in-service and within one year of service to support any complaint, treatment or diagnosis for hypogonadism.  The IME noted that the Veteran fathered a son 12 years ago.  The IME addressed Dr. Mair's October 2008 opinion that the Veteran's exposure to PCBs appeared related to his hypogonadism.  The IME cited medical studies which suggested a decline, over the past decades, in human semen quality and that some investigators had correlated the decline with occupational exposure to pesticides, including PCBs.  The IME found that the medical and urological literature did not confirm such a relationship and specifically stated that the studies were "less confirmatory" and were "speculat[ive] at best."  Here, the IME found that it would be speculative to assume a true relationship between PCB exposure and hypogonadism because it is not possible to know amount and duration of the Veteran's occupational exposure.  The IME noted earlier in the opinion that it was likely that his exposure to PCBs was "limited" because evidence did not document his level of involvement during an oil spill cleanup in 1976.  Therefore, the IME concluded that it was less likely as not that the Veteran's hypogonadism was related to PCB exposure.  

Based on a careful review of evidence, the Board finds that the preponderance of the competent and credible evidence weighs against the Veteran's claim for service connection for hypogonadism as due to PCB exposure.  

The Board finds that Dr. Mair's October 2008 private opinion is less probative based on its ambivalence and lack of rationale.  See Reonal v. Brown, supra.  Dr. Mair said that the Veteran's hypogonadism appeared (emphasis added) related to his previous PCB exposure, but offered no further explanation for that opinion.  By contrast, the July 2014 IME specifically addressed the Veteran's contentions and Dr. Mair's opinion finding no definitive medical evidence to support a relationship between PCBs and hypogonadism.  Although the IME discussed the existence of studies showing a possible link, the IME also indicated that the lack of evidence showing the extent and duration of the Veteran's PCB exposure would make such a correlation not possible.  Further, he provided a well-reasoned and researched rationale for his conclusions.  The Board finds that the July 2014 IME opinion is the most probative evidence of record.  

The Board has not disregarded the Veteran's lay contentions.  However, the question of causation, in this case, involves a complex medical question that the Veteran is not competent to address, as he has not been shown to have the requisite training.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is certainly competent to describe his experiences in service, in this case, the question as to the etiology of his hypogonadism is a matter requiring medical expertise to determine given the multitude of risk factors and possible etiologies for this condition and therefore the Veteran's opinion regarding the cause of his disability is not competent.  Kahana, 24 Vet. App. at 428.  

In sum, the Board finds that the Veteran's service treatment records document no evidence of symptoms related to hypogonadism.  The record does not provide evidence of treatment or diagnosis for hypogonadism prior to October 2008.  Furthermore, the Veteran does not report that he had any genitourinary symptoms began in service and continued since his discharge.  Finally, the more probative medical evidence concludes that the Veteran's hypogonadism was less likely than not related to PCB exposure.  Therefore, the Board finds that the Veteran is not entitled to service connection for hypogonadism as due to PCB exposure claim.  

As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and service connection for hypogonadism as due to PCB exposure must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for hypogonadism as due to PCB exposure is denied.  


REMAND

The Board finds that the July 2014 IME opinion, which concluded that the Veteran's exposure to PCBs was less likely than not related to his hypogonadism, also raised another theory of entitlement.  The IME noted the Veteran's past medical history of hypothyroid dysfunction which resulted in a thyroidectomy.  In addition, the IME stated that current medical literature strongly suggests a relationship between thyroid dysfunction and hypogonadism.  The Board observes that the Veteran is service-connected for residuals of a thyroidectomy.  However, the IME did not opine as to whether the Veteran's hypogonadism was related to his service-connected residuals of a thyroidectomy.  The Board finds that, as the issue of whether the Veteran is entitled to service connection for hypogonadism as secondary to his service-connected residuals of a thyroidectomy has been raised by the record, a remand to obtain a VA opinion is required.  

In addition, the Veteran should be afforded another opportunity to provide information or evidence, including additional treatment records, to support his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for his hypogonadism, to include any treatment for any genitourinary problems, that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the Veteran's electronic claims file.  

2.  After completing the above development, to the extent possible, the AOJ should obtain an opinion from an appropriately qualified examiner.  The Veteran's electronic claims file, including a copy of this REMAND, must be made available for the examiner to review.  

The examiner must provide an opinion to the following:

a.  whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypogonadism is proximately due to or a result of the Veteran's service-connected residuals of a thyroidectomy; and

b.  whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypogonadism is chronically aggravated (i.e., permanently worsened beyond its natural progression) by the Veteran's service-connected residuals of a thyroidectomy.  

In providing the above opinions, the examiner must consider and address the July 2014 independent medical opinion which stated that current medical literature suggests a relationship between hypogonadism and thyroid dysfunction.  

The examiner must provide a complete rationale for all opinions provided based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.  

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


